Order entered December 5, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01308-CV

                      IN RE MICHAEL DEWAYNE RICKETT, Relator

                       Original Proceeding from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-17-00604-2

                                              ORDER
       Before the Court is relator’s October 28, 2019 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by December 16, 2019.


                                                         /s/   DAVID L. BRIDGES
                                                               JUSTICE